Citation Nr: 0326963	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had confirmed active service from October 1965 to 
August 1970 and unconfirmed service from June 1962 to October 
1965.  He died in February 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) which denied the appellant's claim 
for service connection of the veteran's cause of death.  The 
claims file was subsequently transferred to the RO in 
Portland, Oregon.

In addition, the Board notes that the appellant, in her June 
1998 VA Form 9 (Appeal to the Board of Veterans' Appeals), 
appeared to raise the issue of entitlement to Survivors' and 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of Chapter 35, Title 38, United States Code.  
However, the record does not reflect any further development 
of this issue, or final adjudication on this matter.  
Therefore, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
February 1998 as a consequence of a brain tumor, probable 
glioma; significant conditions contributing to his death, but 
not resulting in the underlying cause of death were chordoma 
of the sacral area and a history of Agent Orange exposure.

3.  Following the veteran's death, service connection was 
granted for post-traumatic stress disorder (PTSD).  A 30 
percent disability evaluation was assigned.

4.  The veteran did not die of a disease or disorder that is 
presumed to be associated with Agent Orange exposure. 

5.  Chordoma and probable glioma were not manifested during 
service or for many years thereafter, and are not shown to be 
causally or etiologically related to the veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from a brain tumor and chordoma of the sacral 
area was related to his active service.  Specifically, the 
appellant maintains that the veteran was exposed to Agent 
Orange during his service, and that the veteran's chordoma of 
the sacral area and brain tumor were caused by this exposure, 
leading to his death.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decisions, the statement of the case, and the 
supplemental statement of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claim was denied.  The RO indicated that it 
would review the information of record and determine what 
additional information is needed to process the appellant's 
claim.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to service 
connection for the cause of the veteran's death, as well as 
provided a detailed explanation of why such benefits were not 
granted.  In addition, the statement of the case and 
supplemental statement of the case included the criteria for 
granting service connection for the cause of the veteran's 
death, as well as other regulations pertaining to her claim.  
In particular, a November 2001 letter to the appellant, from 
the RO, and the January 2003 supplemental statement of the 
case notified the appellant as to the provisions of the VCAA, 
what kind of information was needed from her, and what she 
could do to help her claim, as well as VA's responsibilities 
in obtaining evidence.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, private 
medical records, and the veteran's death certificate are of 
record.  In addition, the RO obtained a VA medical opinion.  
The appellant and her representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  Likewise, the Board is not aware 
of any additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  

The Board also notes and acknowledges that in an even more 
recent decision, promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  While the Board notes that the 
November 2001 letter to the appellant requested that she 
submit evidence within 30 days, she was also informed that 
she had one year to submit any information or evidence 
regarding her claim.  Further, the appellant submitted a 
statement in December 2001 indicating that the RO had all of 
the information regarding her claim, including several 
enclosed VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs).  
Following the RO's receipt of the appellant's statement, the 
RO obtained the medical records identified in the VA Forms 
21-4142, and received additional evidence submitted on behalf 
of the appellant.  Therefore,  the Board finds that the 
appellant was not prematurely denied an opportunity to 
respond to the VCAA notice.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4). 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under certain specified 
conditions, even though there is no evidence of such a 
disease during the veteran's period of service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases will be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also met: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, prostate cancer, respiratory cancers (of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

A presumption of exposure to Agent Orange is not warranted 
where a veteran does not have one of the diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See McCartt v. West, 12 Vet. App. 164 (1999).  A presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary of the 
Department of Veterans Affairs has not specifically 
determined a presumption of service connection is warranted.   
See Notice, 68 Fed. Reg. 27630-27641 (2003).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

The veteran had confirmed active military service from 
October 1965 to August 1970, with prior unconfirmed service 
from June 1962 to October 1965.  Available records indicate 
that he served in Vietnam in 1968 and 1969.  According to the 
veteran's death certificate, he died in February 1998 as a 
consequence of a brain tumor, characterized as a possible 
glioma.  Significant conditions, which contributed to his 
death, but did not result in the underlying cause of the 
possible glioma were chordoma of the sacral area and 
extensive Agent Orange exposure.  The veteran had an active 
claim of service connection for a psychiatric disorder 
pending at the time of his death.  Following the veteran's 
death, in a May 2003 rating decision, service connection for 
the veteran's PTSD was granted.  A 30 percent disability 
evaluation was assigned, effective September 1997, and the 
appellant was granted entitlement to accrued benefits via an 
April 1998 letter.

The veteran's June 1962 Report of Medical Examination 
indicated that a clinical evaluation of the veteran's head, 
spine, and neurological system were normal.  Service medical 
records are negative for complaints, treatment, or a 
diagnosis of or related to a brain or spinal tumor.  The 
veteran's Reports of Medical Examination, dated June 1962, 
October 1965, February 1966, and August 1970 showed normal 
clinical evaluations of the spine and head, face, neck, and 
scalp, as well as normal neurological evaluations.  

An October 1997 buddy statement from [redacted] states 
that the veteran served in Vietnam on the U.S.S. Hermitage in 
1967 and that the veteran served in several other deployments 
to Vietnam.  He stated that he recounted the war time events 
based upon his personal log books.

Private medical records from Oregon Health Sciences 
University (OHSU) state that the veteran was diagnosed with 
bone core and lesion chordoma and marrow aspirate sacrum 
chordoma in October 1997.  A body bone scan was negative for 
bony metastases.   A radiation oncology consultation note 
indicates that the veteran had a history of bone cancer in a 
knee and had been diagnosed with a chordoma high in his 
sacrum.

A December 1997 pathology report shows that, upon biopsy, the 
veteran had an atypical gliosis, questionable glioma.  There 
was insufficient cellularity to establish a diagnosis of the 
tumor, but there was a marked macrophage infiltrate, 
prominent endothelial proliferation, focal necrosis, and 
atypical astrogliosis.  A CT scan of the brain showed that 
the veteran was status-post biopsy of a right frontal lesion 
with residual air and hemorrhage with vasogenic edema.  

A January 1998 MRI of the brain showed there was post-biopsy 
change, as the right parietal mass decreased in enhancement, 
but the size and degree of surrounding edema was unchanged.  

Private medical records from Pioneer Memorial Hospital and 
Nursing Home, dated February 1998, were obtained from E. L. 
Atkins, D.O.  According a consultation note from Dr. Atkins, 
that the veteran was assessed as being terminally ill upon 
admission, with a catastrophic intracranial bleed, which 
caused a coma and seizure activity secondary to the 
catastrophic intracranial event.  Dr. Atkins noted that the 
veteran had a known history of cancer of the lumbosacral 
spine, a chordoma of that area, and that there were recent 
abnormal findings on the veteran's last visit to OHSU.  
According to Dr. Atkins, a CT scan showed intracranial 
pathology, a brain tumor, metastatic from the chordoma of the 
lumbosacral spine.

Another consultation note, by K. F. Wenberg, M.D., the 
attending physician at Pioneer Memorial, states that the 
veteran was assessed as having a major significant 
intracerebral event with associated epileptic seizures, a 
known brain tumor from an undiagnosed lesion, and a large 
chordoma of the sacral region, which needed resection.

In February 1998, the RO obtained a medical opinion from a VA 
physician with regard to the appellant's claim.  The VA 
physician stated that a "brain tumor-probable glioma", as 
denoted on the death certificate, referred to a glioblastoma, 
astrocytoma, or oligodindroglioma, "i.e. a kind of 'brain 
tumor', which is specifically excluded from a presumption of 
service connection for Agent Orange."  The VA physician 
explained that a malignant ganglioneuroma, a soft-tissue 
sarcoma, listed as a disease associated with Agent Orange 
exposure, is a rare tumor of infancy and childhood, which is 
rarely found in individuals of service age and even more 
rarely found in individuals that are age 53, the veteran's 
age at his death.  The VA physician further explained that it 
was "not at all probable that there [was] any association 
between the veteran's death of a 'probable glioblastoma' and 
the rare occurrence of a ganglioneuroma . . . ."

An October 1999 letter from Dr. Wenberg states that the 
veteran died due to a brain tumor and that the veteran had 
served in Vietnam in the 1960s.  Dr. Wenberg also stated that 
the veteran was exposed to Agent Orange during his service, 
and that Agent Orange was shown to be carcinogenic.  Dr. 
Wenberg opined that the veteran's cancer "was more than 
likely predisposed by his long and continuous exposure to 
[Agent Orange] while on duty in Vietnam."

An October 1999 buddy statement from a [redacted] states 
that the veteran was part of Navy Seal teams, which worked in 
and around the rivers, and canals of Vietnam, where Agent 
Orange was used to defoliate the river banks.  Mr. [redacted] 
stated that Agent Orange would drip from the trees onto them 
and that the runoff went into the rivers.

A November 1999 buddy statement from [redacted] states 
that he served with the veteran in Vietnam and the 
Philippines in 1968, and that the veteran warned him to be 
careful of Agent Orange.  Another November 1999 buddy 
statement, from [redacted], states that he served with the 
veteran in Vietnam.

 In February 2003, Dr. Wenberg submitted another letter 
stating that the veteran served in Vietnam and was exposed to 
Agent Orange during that period of time.  He also stated that 
Agent Orange was a carcinogen and that the veteran's "brain 
cancer was just as likely as not to have caused his death."

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  There is no medical evidence which shows 
that the brain tumor and chordoma that caused the veteran's 
death was in any way related to the veteran's service.  See 
38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312. 
While the Board acknowledges that the veteran had service in 
Vietnam, the objective information from the veteran's medical 
records shows that the veteran did not have a presumptive 
disease associated with exposure to Agent Orange.  In this 
regard, the Board notes that the veteran did not have a 
respiratory cancer or other disease listed at 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, 
there is no medical evidence of a nexus linking the veteran's 
brain tumor and chordoma to the veteran's service.  The 
veteran's service medical records are entirely negative for 
evidence of a neurological or spinal disorder, which may have 
been symptoms of the veteran's chordoma and brain tumor.  In 
addition, the veteran's chordoma and brain tumor were first 
manifest many years following service, and the earliest 
evidence confirming the diagnosis was in October 1997.  
Likewise, the veteran's death certificate, as mentioned 
earlier, did not indicate that the veteran's death from a 
brain tumor was a consequence of his Agent Orange exposure or 
any service-connected disorder.  The Board acknowledges the 
notation on the veteran's death certificate that Agent Orange 
exposure is listed as a contributing condition to the 
veteran's death, but points out that the death certificate 
also stated that his Agent Orange exposure was not the cause 
of the veteran's brain tumor.  

Furthermore, although the Board acknowledges Dr. Wenberg's 
contentions that the veteran's brain tumor was due to his in-
service Agent Orange exposure, the Board finds it noteworthy 
that the February 1998 VA medical opinion stated it was 
highly unlikely that the veteran's probable glioma was in 
anyway related to any of the diseases associated with Agent 
Orange exposure.  More significantly, the Board observes that 
the National Academy of Sciences (NAS) specifically found 
that brain tumors and bone cancers are not associated with 
Agent Orange exposure.  See 68 Fed. Reg. 27630-27641 (2003) 
(ongoing studies by the NAS have shown that there is no 
positive association between exposure to herbicides and bone 
and joint or brain tumors).  Thus, the Board places 
significant probative value on the opinion of the VA 
physician, in light of the findings of the NAS, as the VA 
physician clearly concluded that the veteran's brain tumor 
was unrelated to any Agent Orange exposure.

In short, the only evidence supporting a finding that the 
veteran's chordoma and brain tumor were the result of the 
veteran's active service is the appellant's own statements 
relating the veteran's chordoma and brain tumor to the 
veteran's service.  However, the appellant does not appear to 
have any medical expertise or training, and, as such is not 
competent to offer an opinion on an issue requiring medical 
evidence for resolution.  See Van Slack at 502, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay witnesses are not competent to offer 
medical opinions or evidence of medical causation, as it 
requires medical expertise).  Therefore, while the Board does 
not doubt the sincerity of the appellant's beliefs that the 
veteran's death may have been due to his service, there is no 
credible medical evidence that the veteran's chordoma and 
brain tumor were in any way related to his active service.  
See id.  

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



